DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0056228 (hereafter Chen).
Regarding claim 1, Chen, as shown in figures 1-6, discloses an unmanned aerial vehicle (par. 23), characterized by comprising: a vehicle body (considering the housing of the unmanned vehicle including the housing of where lens module is located); a vehicle arm (four arms are shown in figure 6 for example) arranged on the vehicle body; IMU board shown in fig. 1) inherently can be arranged in the vehicle body, wherein the circuit board includes:
	a board body (figs. 1-2), the board body includes a wiring (all PCB has circuit patterns formed thereon);
	a micro-control unit (see par.3), can be arranged on the board body; and
	an inertial measurement unit (700) arranged on the board body and inherently in communication with the micro-control unit via the wiring to transmit inertial measurement data detected by the inertial measurement unit to the micro-control unit, and
wherein the board body includes a main body part (620) and an isolated part (610) located at a peripheral of the main body part, the micro-control unit is inherently supported on the main body part, and the inertial measurement unit is supported on the isolated part.
	Examiner remark: It is noted that Chen discloses the IMU board is screwed to a housing where a lens module is location (par.50). Also, Chen discloses that microcontroller is included in the IMU board.
Alternatively,  it would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have the IMU board of Chen is mounted in the vehicle body and the microcontroller unit is mounted on the IMU board, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 2, Chen discloses the unmanned aerial vehicle of claim 1, wherein a spacing groove (spacing slot 640; fig. 1) is positioned between the isolated 
	Regarding claim 3, Chen discloses the unmanned aerial vehicle of claim 2, wherein the isolated part is formed integrally with the main body part.
	Regarding claim 4, Chen discloses the unmanned aerial vehicle of claim 2, wherein the board body extends from the peripheral to form the spacing groove, such that the spacing groove separates the main body part from the isolated part, and the main body part partly surrounds the isolated part.
	Regarding claim 11, Chen discloses the unmanned aerial vehicle of claim 2, wherein the spacing groove is of a width greater than or equal to 1 millimeter (par.41).
	Regarding claim 12, Chen discloses the unmanned aerial vehicle of claim 11, wherein the width of the spacing groove can be smaller than or equal to 1.5 millimeters (greater than 1mm; par. 41).
	Regarding claim 13, Chen discloses the unmanned aerial vehicle of claim 2, wherein the spacing groove can be of a maximum width greater than or equal to 2.3 millimeters (greater than 1mm; par. 41).
	Regarding claim 14, Chen discloses the unmanned aerial vehicle of claim 13, wherein the maximum width of the spacing groove can be smaller than or equal to 3 millimeters (greater than 1mm; par. 41).
	Regarding claim 15, Chen discloses the unmanned aerial vehicle of claim 1, except wherein a distance between the inertial measurement unit and the micro-control unit is greater than or equal to 10 millimeters.

	Regarding claim 16, Chen discloses the unmanned aerial vehicle of claim 1, except further comprising: a USB interface positioned on the main body part, wherein a distance between the inertial measurement unit and the USB interface is greater than or equal to 5 millimeters.
A USP interface or connector mounted on a circuit board is old and well known in the art; therefore, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made have a USB interface positioned on the main body part in order to connect with another device or another circuit board as is well known in the art, and it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a distance between the inertial measurement unit and the USB interface is greater than or equal to 5 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 17, Chen discloses the unmanned aerial vehicle of claim 1, except further comprising: a ranging module positioned on the main body part, wherein 
A ranging module mounted on a IMU circuit board for measuring distance is old and well known in the art of unmanned or manned vehicles for measuring distance; therefore, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made a USB interface positioned on the main body part as is well known in the art, and it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a distance between the inertial measurement unit and the USB interface is greater than or equal to 5 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 18, Chen discloses the unmanned aerial vehicle of claim 1, except wherein the isolated part is positioned towards an end of the main body part, and the micro-control unit is positioned at an intermediate position of another end of the main body part.
It would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have the isolated part is positioned towards an end of the main body part, and the micro-control unit is positioned at an intermediate position of another end of the main body part, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 2 above, and further in view of US 2005/0160814 (hereafter Vaganov).
Regarding claim 5, Chen discloses the unmanned aerial vehicle of claim 2, except wherein the spacing groove includes a first spacing groove, a second spacing groove, and a third spacing groove, wherein the first spacing groove and the second spacing groove are positioned respectively at two opposing sides of the isolated part, the third spacing groove is positioned at a side of the isolated part away from an external side of the isolated part, and two ends of the third spacing groove are respectively connected to an end of the first spacing groove and an end of the second spacing groove.
	Vaganov discloses in figure 4a an isolated part (proof mass 16) separated a main part (12) by a plurality of spacing grooves and connected to the main part (12) by three connecting parts (elastic element 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the spacing groove includes a first spacing groove, a second spacing groove, and a third spacing groove, wherein the first spacing groove and the second spacing groove are positioned respectively at two opposing sides of the isolated part, the third spacing groove is positioned at a side of the isolated part away from an external side of the isolated part, and two ends of the third spacing groove are respectively connected to an end of the first spacing groove and an end of the second spacing groove in order to provide a mass proof as suggested by Vaganov.
claim 6, the modified unmanned aerial vehicle of Chen discloses wherein the connecting part passes through an intermediate position (considering 1 of 2 opposing connecting parts) of the first spacing groove to connect the isolated part to the main body part.
	Regarding claim 7, the modified unmanned aerial vehicle of Chen discloses the connecting part passes through an intermediate position (considering the other 1 of the 2 opposing connecting parts) of the second spacing groove to connect the isolated part to the main body part.
	Regarding claim 8, the modified unmanned aerial vehicle of Chen discloses the connecting part passes through an intermediate position (considering the center connecting part in between the 2 opposing connecting parts) of the third spacing groove to connect the isolated part to the main body part.
	Regarding claim 9, the modified unmanned aerial vehicle of Chen discloses the main body part includes a screw hole (at 621) positioned closer to the first spacing groove than to the second spacing groove.
	Regarding claim 10, the modified unmanned aerial vehicle of Chen does not disclose a USB interface positioned on the main body part, wherein the USB interface is closer to the second spacing groove than to the first spacing groove.
A USP interface or connector mounted on a circuit board is old and well known in the art; therefore, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made have a USB interface positioned on the main body part in order to connect with another device or another circuit board as is well known in the art, and it would have been obvious to one ordinary .
Allowable Subject Matter
Claim 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 18, a combination of limitations that a wireless communication module positioned on the end of the main body part closer to the isolated part than to the micro-control unit, wherein the wireless communication module is positioned between the micro-control unit and the isolated part along a longitudinal axis, and wherein the wireless communication unit is in electrical connection with the micro-control unit via the wiring of the main body part, such that the micro-control unit is in communication connection with an external environment via the wireless communication module.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HOA C NGUYEN/           Primary Examiner, Art Unit 2847